Citation Nr: 1317551	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  09-09 664	)	DATE
	)
	)


Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California



THE ISSUE

Entitlement to service connection for a prostate disorder.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel







INTRODUCTION

The Veteran served on active duty from February 1967 to October 1969; he had additional other service of 10 months and 23 days.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Seattle, Washington RO.  The RO denied an application to reopen a previously denied claim of entitlement to service connection for prostate cancer; however, the Veteran has pointed out that he does not have prostate cancer.  Rather, he has made arguments that he experiences hypertrophy of unknown cause that he believes is traceable to his period of active service in the Republic of Vietnam.  

Because the previous denial in June 2006 was limited to the question of service connection for prostate cancer, and because the Veteran has made it clear that he does not have cancer, but instead has another disorder of the prostate for which he seeks service connection, the Board has determined that his current claim is a new claim.  

In August 2012, the Board remanded the case for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in April 2013.  However, for the reasons explained below, the Board finds that there has not been substantial compliance with the Board's remand directives.  Hence, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  


REMAND

The Veteran maintains that he currently suffers from enlargement of the prostate, which is a direct result of his exposure to herbicides during his period of military service in Vietnam.  The Veteran further maintains that he began experiencing symptoms of the disorder while on active duty and was treated in service.  

In its August 2012 remand, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination to determine whether any current prostate disorder is traceable to military service.  A VA examination was scheduled for a date in September 2012; however, in a April 2013 SSOC, the Appeals Management Center (AMC) indicated that it had received notification from the Long Beach VA Medical Center (VAMC) that the examination was cancelled because the Veteran had withdrawn his appeal.  

In this regard, the Board finds that the claims file does not contain copies of any notices sent to the Veteran regarding any scheduled VA examination for the issue currently on appeal.  In addition, there is no correspondence from the Veteran that he has withdrawn his appeal, and it is unclear from the record where this information originated.  In fact, in February 2013, the Veteran informed the AOJ that he did not wish to withdraw his appeal and that he wanted the AOJ to review the records from Dr. Weinberg.  Subsequently, in a May 2003 statement, the Veteran indicated that he never withdrew his claim for service connection for a prostate disorder; he also indicated that he wished for his VA examination to be rescheduled.  The Veteran's case was subsequently returned to the Board.  

Under 38 C.F.R. § 3.655(b), if a Veteran does not appear for a VA examination without good cause, scheduled in connection with a claim for service connection, the claim shall be considered on the evidence of record.  In this case, the Board finds that the examination should be re-scheduled.  As noted above, there is no documentation of record of any notice sent to the Veteran regarding the previously scheduled VA examination.  Additionally, the circumstances of the cancellation of the examination are irregular.  As the Veteran has expressed a willingness to attend a VA examination, the AOJ should schedule the Veteran for an appropriate VA examination.  The AOJ should take the necessary steps to ensure that he is provided adequate prior notice of the date, time, and location of the scheduled examination.  

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is REMANDED to the AOJ for the following actions: 

1.  The AOJ should obtain and associate with the claims file all outstanding VA and/or private treatment records pertaining to the Veteran's claimed prostate disorder, including any records from Dr. Weinberg that have not been previously obtained.  Notify the Veteran if any putative records cannot be obtained.  38 C.F.R. § 3.159(e) (1).  

2.  After the development requested above has been completed, the Veteran should be scheduled for an examination to determine whether any current prostate disorder is related to the Veteran's period of active military service.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claim.  38 C.F.R. § 3.655.  A copy of this remand must be reviewed by the examiner in conjunction with the examination.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be performed.  All findings should be reported in detail.  

The examiner should review the record (including service treatment records), take a detailed history from the Veteran, examine the Veteran, and provide an opinion as to the medical probabilities that any current prostate disorder is traceable to the Veteran's period of military service.  An explanation should be provided for the opinion, including the medical reasons for accepting or rejecting the Veteran's statements of having had prostate problems in service and thereafter.  The explanation should also address the Veteran's theory that a current prostate disability is traceable to herbicide exposure while he was in Vietnam.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

3.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the AOJ should re-adjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If a benefit sought is not granted, the Veteran should be furnished a SSOC, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  Thereafter, the Veteran should be afforded an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).  



_________________________________ 
MARK F. HALSEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

